Title: To James Madison from William C. C. Claiborne, 21 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 21 May 1806, New Orleans. “I have yielded to the wishes of Governor Grand Pré, and have permitted Passports to be given to such of the Citizens of the United States as may travel through the settlement of Baton Rouge, and who may apply for Passports at my Office. These Passports are without Seal, and signed by my Private Secretary. This is done in order to save to the Applicants the expense of a dollar for each Passport; since by a Law of the Territory the Private Secretary to the Governor is made the Keeper of the Public Seal, and is entitled to demand and receive, as his fee, the sum of one dollar for each and every impression of the said Seal.”
                